DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/10/2021 Amendments/Arguments, which directly amended claims 1, 3, 7; added new claims 11-13; and traversed the rejections of the claims of the 11/10/2020 Office Action are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,882,279.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is not limited to tangible embodiments.  The claims recited a machine-readable storage media.  It can be reasonably interpreted that the machine-readable storage media would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention.  Amending the specification as well as the claim to recite “a non-transitory machine-readable storage media” is believed to be sufficient to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loberger (US 8,049,661, which was cited in previous Office Action).



Loberger

    PNG
    media_image1.png
    402
    615
    media_image1.png
    Greyscale


Regarding claim 8, Loberger discloses in Fig 1 above an antenna system for a wireless communications terminal comprising:
a plurality of antenna elements (i.e. array antenna 10 with transducing elements 14a, 14b,…,14N) (col 5, line 66 – col 7, line 61); and
a control unit (i.e. Robust Failed-Element Processor 38 in conjunction with distribution block 26 and failed element sensor block 40) configured to:
detect a failure of an antenna element (col 11, lines 10-17), and
as a consequence of detecting the failure of the antenna element, cause the antenna system to switch from using a first modulation scheme to a second modulation scheme (i.e. reads on adjusting the phase shift after failure of an antenna element from the phase shift 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 1-3, 6-7, and 9-10 are allowed.
Claims 4-5 are allowed over the prior art.  However, 35 USC 101 and double patenting rejections must be overcome.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 5-7 have been fully considered and are persuasive.  The prior art rejection of claims 5-7 has been withdrawn.
Applicant's arguments with respect to claim 8 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Loberger does not teach the limitation of “as a consequence of detecting the failure of the antenna element, cause the antenna system to switch from using a first modulation scheme to a second modulation scheme” as claimed.
Examiner respectfully disagrees because per MPEP 2111, the claims must be given their broadest reasonable interpretation.  Thus, adjusting (i.e. broadly reads on switch as claimed) the phase shift after failure of an antenna element from the phase shift before the failure as taught by Loberger broadly reads on the claimed limitation since adjusting the phase shift of the antenna element(s) would cause different beamforming / beamsteering than before adjusting the phase shift.  Therefore, such adjusting the phase shift of the antenna element(s) as taught by Loberger broadly reads on “cause the antenna system to switch from using a first modulation scheme to a second modulation scheme” as claimed.  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the reference and the rejection is still proper.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,639,732 discloses a circular phased array antenna including a plurality of radiating elements spaced about the circumference of a mounting ring. The radiating elements are fed with currents having relative phase and amplitude distribution to form a focused beam from the antenna.  The beam is steerable to a selected direction.  The monitor system includes a probe 
US 2004/0087294 discloses an improved receiving phased array communication system supplies oscillating waveform signals with different phase delays to downconverting mixers in the processing channels of the receiving phased array communication system to compensate for phase difference in the received signal over the antenna elements therein.  Similarly, an improved transmitting phased array communication system supplies oscillating waveform signals with different phase delays to the upconverting mixers in the processing channels of the transmitting phased array communication system to introduce phase difference in the transmit signal for transmission over the antenna elements therein.  The oscillating waveform signals with different phase delays are preferably derived from a local oscillator that generates a local oscillating signal, and a delay line network having a plurality of fixed delay lines arranged in a serial manner to introduce increasing fixed phase delays in the local oscillating signal.
US 7,728,769 discloses an adaptive processing method of and system for clutter rejection in a phased array beam pattern.  The amplitude distribution of the transmit elements of a two-dimensional phased array is determined.  A desired pattern with low side lobes for a linear array is synthesized.  The amplitude distribution of the transmit elements of the two-dimensional phased array is compared with the synthesized pattern.  Select elements of the two-dimensional array are disabled to best fit the determined amplitude distribution of the transmit elements of the two-dimensional phased array to the synthesized beam pattern.  Phase only pattern synthesis is 
US 7,990,316 discloses an antenna system and electronic scanning method that employs feed subarray electronic offset beam scanning.  The system includes a feed element containing an array of electronic transmitting/receiving elements.  The system further includes a reflector for reflecting signals received from the feed element to a target region, and for reflecting signals received from a target region to the feed element.  Electronic beam scanning is achieved by activating and deactivating in turn subarrays within the array of transmitting/receiving elements of the feed element.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646